Exhibit 10.2

REINSTATEMENT AND THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS REINSTATEMENT AND THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
“Amendment”) is made and entered into effective as of October 10, 2013 (the
“Amendment Date”), by and among WELLS GOVERNOR’S POINTE 4241 IRWIN SIMPSON, LLC,
a Delaware limited liability company (“Governor’s Pointe 4241”), WELLS
GOVERNOR’S POINTE 8990 DUKE, LLC, a Delaware limited liability company
(“Governor’s Pointe 8990”), WELLS REIT II - 11200 W. PARKLAND, LLC, a Delaware
limited liability company (“11200 W. Parkland”), WELLS REIT II - 1200 MORRIS
BUSINESS TRUST, a Pennsylvania business trust (“1200 Morris”), WELLS REIT II -
13655 RIVERPORT DRIVE, LLC, a Delaware limited liability company (“13655
Riverport”), WELLS REIT II - 15815 25TH AVENUE, LLC, a Delaware limited
liability company (“Northpointe - 15815”), WELLS REIT II - 16201 25TH AVENUE,
LLC, a Delaware limited liability company (“Northpointe - 16201”), WELLS REIT II
- 4300 CENTREWAY PLACE, LP, a Delaware limited partnership (“4300 Centreway
Place”), WELLS REIT II - 800 BROOKSEDGE, LLC, a Delaware limited liability
company (“Chase Center”), WELLS REIT II - 8909 PURDUE ROAD, LLC, a Delaware
limited liability company (“8909 Purdue Road”), WELLS REIT II - EAGLE ROCK
EXECUTIVE OFFICE CENTER IV, LLC, a Delaware limited liability company (“Eagle
Rock”), WELLS REIT II - LAKEHURST BRITTON, LLC, a Delaware limited liability
company (“Lakehurst”), WELLS REIT II - MACARTHUR RIDGE I, L.P., a Delaware
limited partnership (“MacArthur Ridge”), WELLS REIT II - ONE CENTURY PLACE, LLC,
a Delaware limited liability company (“One Century Place”), WELLS REIT II -
REPUBLIC DRIVE, LLC, a Delaware limited liability company (“Republic Drive”),
and WELLS REIT II - WILDWOOD PROPERTIES, LLC, a Delaware limited liability
company (“Wildwood Properties” (Governor’s Pointe 4241, Governor’s Pointe 8990,
11200 W. Parkland, 1200 Morris, 13655 Riverport, Northpointe - 15815,
Northpointe - 16201, 4300 Centreway Place, Chase Center, 8909 Purdue Road, Eagle
Rock, Lakehurst, MacArthur Ridge, One Century Place, Republic Drive and Wildwood
Properties being collectively referred to as “Sellers” and sometimes
individually referred to as “Seller”), and GRIFFIN CAPITAL CORPORATION, a
California corporation (“Purchaser”).

RECITALS

A. Sellers and Purchaser are parties to that certain Purchase and Sale Agreement
dated as of August 30, 2013 (the “Original Purchase Agreement”), as amended by
that certain First Amendment to Purchase and Sale Agreement dated as of
October 7, 2013 (the “First Amendment”), and as further amended by that certain
Second Amendment to Purchase and Sale Agreement dated as of October 9, 2013 (the
“Second Amendment”, together with the Original Purchase Agreement and the First
Amendment, the “Purchase Agreement”). Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Purchase Agreement.

B. Sellers and Purchaser desire to modify and amend the Purchase Agreement as
hereinafter provided.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the terms, conditions and mutual covenants
and promises of Seller and Purchaser in the Purchase Agreement as amended by
this Amendment, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Sellers and Purchaser hereby agree
as follows:

1. Purchase Price Allocation. Exhibit A attached hereto sets forth the
allocation of the Purchase Price with respect to each of the Properties as
mutually agreed upon by Sellers and Purchaser, and shall be deemed attached to
the Purchase Agreement as Exhibit “M”. Notwithstanding anything to the contrary
herein, such allocation shall be for the purposes of the Purchase Agreement
only, and shall not otherwise be binding on any Seller or Purchaser.

2. Legal Description of Properties. Exhibit “A” to the Purchase Agreement is
hereby amended as follows:

a. The description of the Land identified as “4300 Centreway Property” set forth
in Exhibit “A” to the Purchase Agreement is hereby deleted in its entirety and
replaced with the description of such Land set forth in Exhibit B-1 attached
hereto.

b. The description of the Land identified as “Chase Center Property” set forth
in Exhibit “A” to the Purchase Agreement is hereby deleted in its entirety and
replaced with the description of such Land set forth in Exhibit B-2 attached
hereto.



--------------------------------------------------------------------------------

c. The description of the Land identified as “MacArthur Ridge Property” set
forth in Exhibit “A” to the Purchase Agreement is hereby deleted in its entirety
and replaced with the description of such Land set forth in Exhibit B-3 attached
hereto.

d. The description of the Land identified as “One Century Place Property” set
forth in Exhibit “A” to the Purchase Agreement is hereby deleted in its entirety
and replaced with the description of such Land set forth in Exhibit B-4 attached
hereto.

e. The description of the Land identified as “4200 Wildwood Parkway” set forth
in Exhibit “A” to the Purchase Agreement is hereby deleted in its entirety and
replaced with the description of such Land set forth in Exhibit B-5 attached
hereto.

f. The description of the Land identified as “4100 & 4300 Wildwood Parkway” set
forth in Exhibit “A” to the Purchase Agreement is hereby deleted in its entirety
and replaced with the description of such Land set forth in Exhibit B-6 attached
hereto.

g. The description of the Land identified as “2500 Ridge Parkway” (which should
actually be “2500 Windy Ridge Parkway”) set forth in Exhibit “A” to the Purchase
Agreement is hereby deleted in its entirety and replaced with the description of
such Land set forth in Exhibit B-7 attached hereto.

3. 6060 Britton Parkway. All references in the Purchase Agreement to “6060
Emerald Parkway” are hereby deleted and replaced with “6060 Britton Parkway”.

4. Quitclaim Deed. Section 5.1(b) of the Purchase Agreement is hereby amended by
inserting the following provision at the end of the paragraph:

“Without in any way limiting each Seller’s covenant under this Section 5.1(b),
each of One Century Place and Wildwood Properties hereby agrees as follows:

(i) One Century Place shall deliver a quitclaim deed in the form customarily
used in Davidson County, Tennessee to convey One Century Place Property without
warranty of any kind by reference to the legal description set forth in
Exhibit “C-1” attached hereto;

(ii) Wildwood Properties shall deliver a quitclaim deed in the form customarily
used in Cobb County, Georgia to convey the real property commonly known as 2500
Windy Ridge Parkway, Atlanta, Georgia, without warranty of any kind, by
reference to the legal description set forth in Exhibit “C-2” attached hereto;

(iii) Wildwood Properties shall deliver a quitclaim deed in the form customarily
used in Cobb County, Georgia to convey the real property commonly known as
4100 & 4300 Wildwood Parkway, Atlanta, Georgia, without warranty of any kind, by
reference to the legal description set forth in Exhibit “C-3” attached hereto.”

(iv) MacArthur Ridge shall deliver a quitclaim deed in the form customarily used
in Dallas County, Texas to convey the real property commonly known as 919 Hidden
Ridge, Irving, Texas, without warranty of any kind, by reference to the legal
description set forth in Exhibit “C-4” attached hereto.”

Sellers and Purchaser hereby agree that Exhibit C-1, Exhibit C-2, Exhibit C-3
and Exhibit C-4 attached hereto shall be deemed attached to the Purchase
Agreement as Exhibit “Y-1”, Exhibit “Y-2”, Exhibit “Y-3” and Exhibit “Y-4”,
respectively.

5. Seller’s Affidavit.

a. The form of the Seller’s Affidavit attached to the Purchase Agreement as
SCHEDULE 6 is hereby deleted in its entirety and replaced with the form attached
hereto as Exhibit D. Each Seller shall execute the applicable Seller’s
Affidavit, in the form attached hereto, subject to changes reasonably requested
by the Title Company and agreed to by the applicable Seller, acting in good
faith.

b. Seller hereby agrees that Seller shall certify in the Seller’s Affidavit
(i) for each of the Properties, other than the 11200 W. Parkland Property, the
Governor’s Pointe 8990 Property and the Republic Drive Property, that there are
no options to purchase, rights of first refusal or rights of first offer
affecting such Property; (ii) for the 11200 W. Parkland Property, that (A) only
Wells Fargo Bank, N.A. has a right of first offer affecting the

 

2



--------------------------------------------------------------------------------

11200 W. Parkland Property and such right of first offer has been waived by
Wells Fargo Bank in connection with 11200 W. Parkland’s sale of the 11200 W.
Parkland Property to Purchaser, and (B) there are no other options to purchase,
rights of first refusal or rights of first offer affecting the 11200 W. Parkland
Property; (iii) for the Governor’s Pointe 8990 Property, that (A) only Express
Scripts (f/k/a Anthem Prescription Management, LLC) has a right of first offer
affecting the Governor’s Pointe 8990 Property and such right of first offer has
been waived by Express Scripts in connection with Governor’s Pointe 8990’s sale
of the Governor’s Pointe 8990 Property to Purchaser, and (B) there are no other
options to purchase, rights of first refusal or rights of first offer affecting
the Governor’s Pointe 8990 Property; and (iv) for the Republic Drive Property,
that (A) only Ford Motor Land Development Corporation has a right of first offer
affecting the Republic Drive Property and such right of first offer has been
waived by Ford Motor Land Development Corporation in connection with Republic
Drive’s sale of the Republic Drive Property to Purchaser, and (B) there are no
other options to purchase, rights of first refusal or rights of first offer
affecting the Republic Drive Property.

c. Purchaser hereby acknowledges and agrees that each applicable Seller has
delivered a written waiver executed by the holder of the applicable right
pursuant to Section 4.3(h) of the Original Purchase Agreement.

6. Gap Indemnity. Section 5.1(ab) of the Purchase Agreement is hereby added as
follows:

“Gap Indemnity. A gap indemnity agreement from each Seller in favor of Title
Company, in the form required by Title Company, to provide gap insurance
coverage for the Title Policies.”

7. Loan Payoff. Section 5.1(ac) of the Purchase Agreement is hereby added as
follows:

“Loan Payoff. The applicable Sellers shall deliver all documentation reasonably
required by the Title Company in order to effectuate the payoff and release of
those certain documents related to a loan in favor of Northwestern Mutual Life
Insurance Company dated November 16, 2004, secured by 2500 Windy Ridge Parkway,
4100 & 4300 Wildwood Parkway and 4200 Wildwood Parkway, Atlanta, GA, including,
without limitation, a Deed to Secure a Debt and Security Agreement, SNDA, and
related UCC Financing Statements.”

8. Tenant Inducement Costs. Exhibit “R” attached to the Purchase Agreement is
hereby deleted in its entirety and replaced with the list attached hereto as
Exhibit F.

9. Tenant Estoppel Certificate. The form of the Tenant Estoppel Certificate
attached to the Purchase Agreement as Exhibit “P” is hereby deleted in its
entirety and replaced with the form attached hereto as Exhibit E. The parties
acknowledge that some of Tenant Estoppel Certificates delivered to and executed
by tenants at 4300 Centreway Property had the borrower noted as “THE GC NET
LEASE (ARLINGTON CENTREWAY) INVESTORS, LLC” and not “THE GC NET LEASE
(ARLINGTON) INVESTORS, LLC” on Schedule 1.

10. Wildwood Lease DACC Documentation.

a. Clause (C) of Section 4.3(i) of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:

“(C) a confirmation, which shall: (1) take the form of either (i) the Assignment
and Assumption of the Memorandum of Agreement executed by the Board of Tax
Assessors of Cobb County, Georgia (the “Board”), or (ii) a writing from the
Board, or (iii) a writing from the Tax Assessor of Cobb County, or (iv) the
written meeting minutes of the Board meeting, or (v) a video recording of the
Board meeting; and (2) confirm that the Board, at a validly scheduled public
meeting of the Board, has acknowledged that the transfer of the Wildwood
Leasehold Interests to Purchaser is occurring and that after giving effect to
such transfer of the Wildwood Leasehold Interests to Purchaser the tax abatement
under the Existing Tax Abatement Agreement shall continue (the “DACC Tax
Abatement Confirmation”; and together with the DACC Consent and the DACC
Supporting Documentation, the “DACC Approval”).”

b. Section 5.1(n) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

“(n) DACC Consent. Two (2) counterparts of the DACC Consent executed by the
applicable Seller, Regions Bank and the DACC.”

 

3



--------------------------------------------------------------------------------

c. Not later than 5:00 P.M. (local Los Angeles, California time) on October 14,
2013, the parties shall execute an amendment to the Purchase Agreement which
attaches the form of the DACC Consent (as then mutually agreed upon by the
applicable parties, each acting reasonably and in good faith) as an exhibit to
the Purchase Agreement.

d. In addition, Seller shall obtain a written confirmation from DACC, which may
be included in the DACC Consent, that, to the best of DACC’s knowledge as of the
date of such writing: (i) the Wildwood Lease Agreement has not been amended or
modified and is in full force and effect, (ii) no default has occurred under the
same and no condition exists which, but for the passage of time, the giving of
notice, or both, would constitute a default under the terms of the Wildwood
Lease Agreement and (iii), all conditions and obligations under the Wildwood
Lease Agreement to be satisfied or performed have been satisfied or performed.
If Seller is unable to obtain such written confirmation, then Seller shall have
the option to work with the Title Company to provide whatever the Title Company
will reasonably accept in order to provide a title commitment with no exception
for the Wildwood Lease Agreement, which may include, without limitation, a
Seller’s certificate, and Purchaser shall accept the same in lieu of such
written confirmation being contained in the DACC Consent.

11. CC&R Estoppel Certificates. Each applicable Seller shall use commercially
reasonable efforts to obtain and deliver to Purchaser prior to Closing a written
estoppel certificate with respect to each of the applicable declarations, the
covenants, conditions and restrictions or other similar instruments (“CC&Rs”)
affecting each of the applicable Properties as specifically set forth below from
the applicable association or board of trustees or directors (and if such
association or board has not been established, then the other applicable parties
thereto) as specifically set forth below. Each applicable CC&R Estoppel
Certificate shall be addressed to Purchaser and its lender and state that
(A) there is no default, monetary or otherwise, by the applicable Seller under
such CC&Rs which has not otherwise been fully cured, and (B) such CC&Rs remain
in full force and effect; provided, however, that delivery of any or all of such
signed CC&R Estoppel Certificates shall not be a condition of Closing; and in no
event shall the inability or failure of such Seller to obtain and deliver any of
said CC&R Estoppel Certificates be a default of such Seller under the Purchase
Agreement as amended hereby. Each Seller shall include in each Seller’s
Affidavit a statement that, except as set forth in the applicable title
commitment, to the best of such Seller’s knowledge, there are no assessments
currently owed under the applicable CC&R, whereupon, the Title Company has
agreed to provide the comprehensive endorsement requested by Purchaser and its
lender. The following are the applicable CC&R Estoppel Certificate Properties
and parties from whom each applicable Seller shall request an applicable CC&R
Estoppel:

 

  a. 1200 Morris Property: Chesterbrook Office Center

 

  b. 13655 Riverport Property: Riverport Board of Trustees

 

  c. Governor’s Pointe – 8990 Property: Governors Pointe Owners’ Association

 

  d. Lakehurst Property: Tuttle Crossing Owners Association

 

  e. Macarthur Ridge Property: Las Colinas Association

 

  f. Northpointe – 15815 Property: Northpointe Corporate Center Owners’
Association

 

  g. Northpointe – 16201 Property: Northpointe Corporate Center Owners’
Association

 

  h. One Century Place Property: Century City Owner’s Association

 

  i. Republic Drive Property: Ford Motor Land Development Corporation

 

  j. 2500 Windy Ridge Property: Cousins Properties Incorporated

 

  k. 4100 &4300 Wildwood Property: Cousins Properties Incorporated

 

  l. 4200 Wildwood Property: Cousins Properties Incorporated

 

  m. 4300 Centreway Property: Westway Architectural & Environmental Committee

 

4



--------------------------------------------------------------------------------

12. Underground Storage Tanks.

a. Lakehurst and Chase Center (as applicable, a “UST Seller”) shall each use
commercially reasonable efforts to obtain and deliver to Purchaser prior to
Closing a written acknowledgement in the form of Exhibit G-1 and Exhibit G-2
(attached and made a part of this Amendment), (each a “UST Acknowledgement”)
subject to changes requested by the applicable tenant and agreed to by Purchaser
and the applicable UST Obligors (defined below), each acting reasonably and in
good faith, from the applicable tenant with respect to (i) the underground
storage tank (“UST”) and four monitoring wells (collectively, “Monitoring
Wells”) on or about the property located at 4600 Lakehurst Court, Columbus,
Ohio; and (ii) three (one 7,000 gallon and two 15,000 gallon) petroleum USTs and
four Monitoring Wells located at the Chase Center Property. Each such UST
Acknowledgement shall provide for reliance by Purchaser and its lender and state
that (A) the applicable tenant is solely responsible for all costs associated
with the USTs and Monitoring Wells, including, without limitation, maintenance,
repair and replacement, registration, and compliance with all applicable laws
and codes, and (B) that the applicable tenant’s indemnification provisions of
the applicable lease shall apply with respect to the USTs and Monitoring Wells;
provided, however, that delivery of any or all of such signed UST
Acknowledgements shall not be a specific condition of Closing (subject to
Subsection (b) below); and in no event shall the inability or failure of such
Seller to obtain and deliver any of said UST Acknowledgements be a default of
such Seller under the Purchase Agreement as amended hereby.

b. If, and only if, any UST Seller does not deliver a UST Acknowledgement at or
prior to Closing, then, except to the extent caused by the negligence or willful
misconduct of Purchaser, its affiliates, agents or employees, Columbia Property
Trust Operating Partnership, L.P. (and any successor following a sale or merger
of such entity) and, the applicable UST Seller (collectively, the “UST
Obligors”), shall jointly and severally (between Columbia Property Trust
Operating Partnership, L.P and the applicable UST Seller) be obligated to
reimburse Purchaser for Purchaser’s reasonable out of pocket costs incurred by
Purchaser with respect to any spill, leak or release of any Hazardous Substances
caused by (A) the existence of the applicable USTs or the applicable Monitoring
Wells, (B) the removal or decommissioning of the same, and (C) any reasonably
documented incremental increase in private insurance premiums or deductibles
directly caused by any claim filed by Purchaser pursuant to Subsection
(ii) below (the “UST Reimbursement”). The UST Reimbursement obligation shall be
subject to the following conditions:

(i) Any UST Reimbursement shall be effective only if (A) Purchaser delivers a
specific written notice to the applicable UST Obligors of the occurrence of a
spill, leak or release of any Hazardous Substances for which Purchaser may seek
a UST Reimbursement (a “UST Reimbursement Notice”) not later than the third
(3rd) anniversary of the Closing Date, and (B) Purchaser delivers to the
applicable UST Obligor a specific written request with reasonable supporting
documentation (a “UST Reimbursement Request”), not later than the fourth
(4th) anniversary of the Closing Date. The UST Obligors shall in no event have
any obligation for any UST Reimbursement for which a UST Reimbursement Notice
was not received or was received after such third (3rd) anniversary, nor for any
UST Reimbursement for which a UST Reimbursement Request no received or received
after such fourth (4th) anniversary.

(ii) Before requesting any UST Reimbursement, Purchaser shall use commercially
reasonable efforts (which shall not require filing or pursuing adjudication of a
claim or suit) to pursue all of its rights and remedies against any applicable
tenant, and to pursue all rights and remedies with respect to any applicable
insurance policy or program, including, without limitation, the Ohio state
assurance program in which the tenants participate and any private policy
carried by Purchaser and any federal, state, or local assistance available to
Purchaser. Reasonable supporting documentation of Purchaser’s efforts with
respect to the same shall be included with any written Purchaser request for a
UST Reimbursement as specified above.

(iii) The UST Reimbursement amount shall be limited to Purchaser’s documented
out of pocket costs incurred specifically as set forth in this Subsection (b),
and may include consequential, direct, indirect or other damages, if actually
incurred by Purchaser and its successors and assigns, but in no event shall the
total UST Reimbursement amount exceed One Million Dollars Five Hundred Thousand
($1,500,000) in the aggregate.

(iv) The UST Reimbursement shall be the sole remedy available to Purchaser with
respect to any costs incurred with respect to the USTs and Monitoring Wells.
Except as specifically and expressly modified by this Subsection (b), the
limitations on indemnification set forth in Section 3.3 of the Original Purchase
Agreement shall apply. The provisions of this Section 12 shall not be subject to
the provisions of Article 11 of the Original Purchase Agreement, including,
without limitation, the Basket Limitation and the Cap Limitation.

 

5



--------------------------------------------------------------------------------

c. With respect to the Chase Center Property, Seller shall use commercially
reasonable efforts to work with the applicable tenant and Purchaser to enable
Purchaser to perform a tank tightness test on the USTs at the Chase Center
Property. Any such tank tightness test shall be subject to the provisions of
Section 3.1 of the Original Purchase Agreement.

13. Possible Chase Center Property Flooring Issue. The parties acknowledge that
the Tenant Estoppel Certificate dated September 19, 2013 signed by JPMorgan
Chase Bank, N.A. (“Chase”) asserts in its Exhibit C a possible condition that
needs to be further investigated. The parties agree to work together in good
faith to investigate such condition, which investigation shall include the
engagement (at Seller’s cost) of a licensed, experienced, professional engineer
or architect with commercially reasonable expertise (“Seller’s Professional”) to
provide a written assessment of the condition and the Seller’s Professional’s
estimate of the cost to reasonably remedy the same (to the extent required).
Purchaser shall have the right, but not the obligation, to engage (at
Purchaser’s sole cost and expense) a similarly qualified and licensed
professional (“Purchaser’s Professional”, together with the Seller’s
Professional, the “Professionals”) to investigate the condition in cooperation
with Seller’s Professional and to provide its own written assessment and
estimate of costs to both parties. Upon receipt of (and, if applicable, exchange
of) the Professionals’ assessment(s), the parties shall act in good faith to
negotiate a mutually agreed upon resolution which shall include the parameters
of any remedy of the condition (to the extent required) and Seller’s obligation
to pay all costs of such remedy. If the parties are unable to agree upon such
resolution by the Outside Closing Date, either party shall have the right to the
extend the Outside Closing Date for a period not to exceed fifteen (15) days so
that the parties may come to an agreement. In the event that the parties fail to
come to such agreement by the Outside Closing Date (as may be so extended), then
Purchaser shall have the right to elect in writing either (A) to terminate the
Purchase Agreement by written notice to Seller given on the second
(2nd) Business Day following the Outside Closing Date (as may be so extended),
in which event Escrow Agent shall promptly return the Earnest Money to Purchaser
and thereafter neither party shall have any further rights or obligations
hereunder except for those provisions of the Purchase Agreement which by their
express terms survive the termination of the Purchase Agreement, or (B) to deem
the Chase Center Property to be an “Excluded Property”, in which case the
provisions of clauses (i) and (ii) of the last paragraph of Section 6.1 of the
Original Purchase Agreement shall apply and the portion of the Earnest Money
allocated to the Chase Center Property (such allocation of Earnest Money to be
equal to one percent (1%) of the Purchase Price allocated to such Property on
Exhibit “M”) shall be promptly returned to Purchaser by Escrow Agent. In the
event that Purchaser fails to timely give any such notice, then Purchaser shall
be deemed to have elected to terminate the Purchase Agreement. Upon any such
termination or deemed termination, at the request of any party, the other party
shall promptly execute and deliver a written confirmation of such termination,
provided that the failure of a party to execute and deliver such confirmation
shall not affect the effectiveness of the termination of the Purchase Agreement
as aforesaid.

14. Casualty and Condemnation.

a. In the second paragraph of Section 7.1 of the Original Purchase Agreement,
the phrase “the provisions of clauses (i) through (iv) of the last paragraph of
Section 6.1 shall apply” is hereby deleted in its entirety and replaced with the
following:

“the provisions of clauses (i) and (ii) of the last paragraph of Section 6.1
shall apply and the portion of the Earnest Money allocated to such Property
(such allocation of Earnest Money to be equal to one percent (1%) of the
Purchase Price allocated to such Property on Exhibit “M”) shall be promptly
returned to Purchaser by Escrow Agent.”

b. In the second paragraph of Section 7.2 of the Purchase Agreement, the phrase
“in which event the provisions of clauses (i) through (iv) of the last paragraph
of Section 6.1 shall apply to such Excluded Property” is hereby deleted in its
entirety and replaced with the following:

“in which event the provisions of clauses (i) and (ii) of the last paragraph of
Section 6.1 shall apply to such Excluded Property and the portion of the Earnest
Money allocated to such Excluded Property (such allocation of Earnest Money to
be equal to one percent (1%) of the Purchase Price allocated to such Excluded
Property on Exhibit “M”) shall be promptly returned to Purchaser by Escrow
Agent.”

15. Additional Earnest Money.

a. The parties hereby delete the phrase “on or before the last day of the
Inspection Period” in the first sentence of Section 2.3(b) of the Original
Purchase Agreement and replace it with the phrase “on or before noon (local Los
Angeles, California time) on October 11, 2013.”

 

6



--------------------------------------------------------------------------------

b. The parties hereby delete the phrase “the Additional Deposit prior to the
expiration of the Inspection Period” in the second sentence of Section 3.6 of
the Original Purchase Agreement and replace it with the phrase “the Additional
Earnest Money on or before noon (local Los Angeles, California time) on
October 11, 2013”.

16. Reinstatement, Full Force and Effect. The Purchase Agreement is hereby
reinstated in full, ratified and remains in full force and effect, as herein
amended and modified.

17. Miscellaneous.

a. Captions. The section headings or captions appearing in this Amendment are
for convenience only, are not a part of this Amendment and are not to be
considered in interpreting this Amendment.

b. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
but one and the same document. Delivery of this signed Amendment by fax or by
email shall be effective as delivery of signed originals.

c. Entire Agreement; Modification. This Amendment constitutes the complete
agreement between the parties regarding the subject matter hereof, and
supersedes any prior oral or written agreements between the parties pertaining
to the subject matter hereof. There are no verbal agreements that change this
Amendment, and no waiver of any of their respective terms will be effective,
unless in writing executed by the parties.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Date.

SELLERS:

 

WELLS REIT II - 11200 W. PARKLAND, LLC, a Delaware limited liability company By:
  Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.,     a
Maryland corporation, its general partner     By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS REIT II - 1200 MORRIS BUSINESS TRUST,

a Pennsylvania business trust

By:   Columbia Property Trust, Inc.,   a Maryland corporation, its trustee    
By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS REIT II - 13655 RIVERPORT DRIVE, LLC,

a Delaware limited liability company

By:   Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.     a
Maryland corporation, its general partner     By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

 

8



--------------------------------------------------------------------------------

WELLS REIT II - 4300 CENTREWAY PLACE, LP, a Delaware limited partnership By:  
Wells REIT II - 4300 Centreway Place, LLC, a Delaware limited liability company
(registered to conduct business in the state of Texas as Wells REIT II - 4300
Centreway Place GP, LLC), its general partner   By:   Columbia Property Trust
Operating Partnership, L.P.,     a Delaware limited partnership, its sole member
    By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS REIT II - 8909 PURDUE ROAD, LLC,

a Delaware limited liability company

By:   Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.,     a
Maryland corporation, its general partner     By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS REIT II - 800 BROOKSEDGE, LLC,

a Delaware limited liability company

By:   Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.,     a
Maryland corporation, its general partner     By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

 

9



--------------------------------------------------------------------------------

WELLS REIT II - EAGLE ROCK EXECUTIVE OFFICE CENTER IV, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS GOVERNOR’S POINTE 4241 IRWIN SIMPSON, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS GOVERNOR’S POINTE 8990 DUKE, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

 

10



--------------------------------------------------------------------------------

WELLS REIT II - LAKEHURST BRITTON, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS REIT II - MACARTHUR RIDGE I, L.P.,

a Delaware limited liability company

By:   Wells REIT II - MacArthur Ridge I, LLC, a Delaware limited liability
company (registered to conduct business in the state of Texas as Wells REIT II -
MacArthur Ridge I GP, LLC), its general partner   By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

    By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS REIT II - 15815 25TH AVENUE, LLC,

a Delaware

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

 

11



--------------------------------------------------------------------------------

WELLS REIT II - 16201 25TH AVENUE, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS REIT II - REPUBLIC DRIVE, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

WELLS REIT II - WILDWOOD PROPERTIES, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

 

12



--------------------------------------------------------------------------------

WELLS REIT II - ONE CENTURY PLACE, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ Kevin A. Hoover

    Name:  

Kevin A. Hoover

    Title:  

Senior Vice President

 

PURCHASER:

GRIFFIN CAPITAL CORPORATION,

a California corporation

By:  

/s/ Michael J. Escalante

Name:  

Michael J. Escalante

Title:  

Chief Investment Officer

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 11.1 OF THE ORIGINAL PURCHASE
AGREEMENT:

 

Columbia Property Trust Operating Partnership, L.P.,

A Delaware limited partnership, its sole member

By:   Columbia Property Trust, Inc., a Maryland corporation, its general partner
          By:  

/s/ Kevin A. Hoover

          Name:  

Kevin A. Hoover

          Title:  

Senior Vice President

 

13